Citation Nr: 1209566	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-43 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 16, 2007 for the award of non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1974, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.  

In January 2009, the RO determined that nonservice-connected pension benefits were payable, effective on October 16, 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran's application for nonservice-connected pension benefits showing that he was living with his wife was received on May 16, 2003.

2.  On September 8, 2003, the Veteran submitted VA Form 21-0517 (improved pension eligibility verification report) stating that he was married, but not living with spouse.   

3.  In June 2006 and July 2007, after requesting that the Veteran provide information about why he was not living with his wife, the RO denied the Veteran's application based on excessive income.   

4.  The Veteran did not provide the requested information sufficient to establish that he was estranged from his spouse until after he filed his application on October 16, 2007.    



CONCLUSION OF LAW

An effective date earlier than October 16, 2007 for the  payment of nonservice-connected pension benefits is not denied.  38 U.S.C.A.§§ 1521, 5110 (2002); 38 C.F.R.§ 4.60 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In connection with the Veteran's claim, the RO provided notice of VCAA to him.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2008).

The Veteran contends that he and his former spouse separated both physically (by virtue of establishing separate residences) and financially (by ceasing to contribute to the other's financial support) throughout the entire period.   

The Veteran submitted his initial application for pension benefits in May 2003 when he noted that he was living with his spouse who was expected to receive income in excess of $18,000 in the next 12 months.

In September 2003, the Veteran was notified by the RO that his family income exceeded the maximum allowable annual pension income limit.  

The Veteran responded to this notice by submitting a written statement in September 2003 indicating that he and his spouse had been separated and had not \shared income or contributed to the other's support.

In a September 2003 Income Statement and Declaration of Status of Dependents form (VA Form 21-527), the Veteran indicated that he was married, but not living with his spouse or paying for her support.  

In VA medical records dated in January 2006, it was noted that the Veteran came to the facility in the  company of his wife and brother and that his wife and daughter were fearful of him.  The Veteran threatened not to come home if they took him to the hospital.  

In a letter dated on March 6, 2006, the RO notified the Veteran that they were working on his pension application and requested that, since he and his spouse were not living together, he provide information about the amount of support he provided to his spouse and concerning the reason for their separation within one year of the date of the letter.  

In June 2006, the RO notified the Veteran that it had denied his September 2003 pension claim on the basis of excessive income based on counting his wife as a dependent.    

In August 2006, the Veteran submitted an income and net worth statement indicating that he did not live with his wife because of marital problems due to his medical condition.  

In a July 2007 letter, the RO notified the Veteran that it had denied his August 2006 pension claim due to excessive income based on counting his wife as his dependent and because the record did not show that an estrangement situation could be considered.  

On October 16, 2007, the Veteran submitted an income and net worth statement indicating that he had lived separately from his wife for the last two years due to his medical condition.   

In December 2007, the RO notified the Veteran that it had denied the Veteran's pension claim on the basis of excessive income in counting his spouse's income because his separation due to medical reasons did not constitute estrangement.   

In September 2008, the RO notified the Veteran that his spouse would be considered his dependent unless he resided apart from and did not provide any support to her and they were determined to be estranged.  

In a statement received in December 2008, the Veteran reported that the exact day of his separation from his wife was on January 3, 2003 and that they had separated voluntarily because they could not continue as husband and wife.  

In February 2009, the RO notified the Veteran that it had allowed his pension claim received on October 16, 2007 and that the payments would begin on November 1, 2007.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A.§ 5110(a); 38 C.F.R.§ 3.400.  

In this case, the Veteran's initial claim for nonservice-connected pension benefits provided information that he was still living with his wife in May 2003 and that she expected to receive income in excess of $18,000 in the next 12 months.   While the Veteran subsequently noted in a statement submitted in September 2003 that he was separated from his wife, he did not provide further information to explain the basis for the separation.   

Significantly, in March 2006 letter, the RO noted that he was not living with his wife and requested that he provide information about why he had separated from her.  He was notified that he had up to one year of the date of the letter to provide this information.  

In August 2006, the Veteran noted that he was not living with his wife due to marital problems caused by his medical condition.  Based on this information, in July 2007, the RO denied the Veteran's claim on the basis that he was not deemed to be estranged from his spouse.  

The statements provided by the Veteran up to this point and the medical evidence from 2006 show that the he and spouse were not living together due to his medical condition.    

To the extent that the Veteran did not respond with further credible information to establish that he was estranged from his wife until after he filed his claim on October 16, 2007, the Board finds that an earlier date for the payment of his pension benefits is not warranted.    

Pension is not payable to a Veteran notwithstanding that entitlement has been established if that Veteran's annual income exceeds the limitations set forth by statute.  38 U.S.C.A. § 1521.  

A veteran shall be considered as living with a spouse, even though they reside apart, unless they are estranged.  38 U.S.C.A.§ 1521(h)(2); 38 C.F.R.§ 3.60 (2011).

Here, on this record, the Board finds that, as the Veteran made initial inconsistent statements about whether he was living with his spouse in May and September 2003 and then provided insufficient information to explain the reason for his separation from wife in August 2006, pension benefits are not payable earlier than October 16, 2007 in this case.  


ORDER

The claim for an earlier effective date for the payment of nonservice-connected pension benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


